+

Case 1:21-cr-00367-RDB Document1 Filed 09/16/21 Page 1 of 6

2021R00323/MPP/KC riley
US. OISTSIE? COURT
BIS TR oy OF OY ARD

UNITED STATES DISTRICT COURT

DISTRICT OF MARYLAND = 4/21 SEP 16 PMH &: 16

  
  

Can 3 Oo:

Case No. kos Bigeps ns = “TD

UNITED STATES OF AMERCIA

 

v. seer DEPUTY
(18 U.S.C. § 641 - Theft of Public Money;
WARREN PAUL FOX, 18 U.S.C. § 2 — Aiding and Abetting;
18 U.S.C. § 981(a)(1)(C), 28 U.S.C.
Defendant. § 2461(c) — Forfeiture)
INDICTMENT
The Grand Jury charges that:
COUNT ONE

At all times material to this Indictment:

The CARES Act Provider Relief Fund

1. The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act was a federal
law enacted in or around March 2020 and designed to provide emergency assistance to the millions
of Americans suffering due to the COVID-19 pandemic.

2. The CARES Act appropriated moneys to help health care providers (“Providers”)
that were financially impacted by COVID-19, as well as to provide care to patients who were
suffering from COVID-19 and compensate providers for the cost of that care (hereinafter, the
“Provider Relief Fund”). The United States Department of Health and Human Services (“HHS”),
through its agency, the Health Resources and Services Administration (“HRSA”), oversaw and
administered the Provider Relief Fund.

3. In order to rapidly provide funding to Providers during the pandemic, HRSA

distributed payments under the CARES Act Provider Relief Fund (“Provider Relief Fund
1
Case 1:21-cr-00367-RDB Document1 Filed 09/16/21 Page 2 of 6

2021R00323/MPP/KC

Payment” or “Payment”) to Providers who (a) billed Medicare fee-for-service (Parts A or B) in
Calendar Year 2019; (b) were not currently terminated from participation in Medicare or precluded
from receiving payment through Medicare Advantage or Part D; (c) were not currently excluded
from participation in Medicare, Medicaid, and other Federal health care programs; and (d) did not
currently have Medicare billing privileges revoked. Providers meeting these criteria
automatically received the Provider Relief Fund Payment and did not have to apply for the funding,
but were required to comply with the terms and conditions of the Provider Relief Fund if they
retained such funding.
Terms and Conditions of Provider Relief Payment

4, Provider Relief Fund recipients attested to their compliance to the terms and
conditions in two ways. First, Provider Relief Fund recipients were notified that they could
submit an attestation through an online portal confirming receipt of the funds and agreeing to the
terms and conditions of the payment (“Terms and Conditions”). Second, recipients were notified
that if they kept the money for a period that exceeded 90 days from receipt that they were deemed
to have accepted the Terms and Conditions of the Provider Relief Fund.

5. Providers who attested to the Terms and Conditions acknowledged that their
commitment to full compHance with the terms and conditions was material to the HHS Secretary’s
decision to disburse Provider Relief Fund Payments to them. Providers further acknowledged
that non-compliance with any Term or Condition could cause the HHS Secretary to recoup some

or all of the Payment.
Case 1:21-cr-00367-RDB Document1 Filed 09/16/21 Page 3 of 6

2021R00323/MPP/KC

6. Providers who attested to the Terms and Conditions certified that after January 31,
2020, they provided diagnoses, testing, or care for individuals with possible or actual cases of
COVID-19.

7. Providers who attested to the Terms and Conditions also certified that the Payment
would only be used to prevent, prepare for, and respond to coronavirus, and that the Payment
would reimburse the recipient only for health care related expenses or lost revenues that were
attributable to coronavirus.

8. Providers who attested to the Terms and Conditions also certified that all
information provided relating to the Payment was true, accurate, and complete and that any
deliberate omission, misrepresentation, or falsification of any information was punishable by, inter
alia, criminal penalties, including but not limited to imprisonment.

9. Providers who attested to the Terms and Conditions also certified that they would
maintain appropriate records and cost documentation to substantiate the reimbursement of costs
under the disbursement.

The Defendant and Relevant Entities

10. Capital Home Health Care Inc. (“*CHHC”) was a home health agency that
previously operated in Loudoun County, Virginia in the Eastern District of Virginia.

11. Defendant WARREN PAUL FOX, a resident of Anne Arundel County, in the
District of Maryland, was the owner and Chief Executive Officer of CHHC and the sole signatory
on the bank account for CHHC (“CHHC Account”) in which the Provider Relief Funds were

deposited.
Case 1:21-cr-00367-RDB Document1 Filed 09/16/21 Page 4 of 6

2021R00323/MPP/KC

THE CHARGE
Theft of Public Money, Property, or Records
(18 U.S.C. § 641)

12. On or about May 12, 2020, in Anne Arundel County, in the District of Maryland,
and elsewhere, WARREN PAUL FOX did knowingly and willfully embezzle, steal, purloin, and
convert to his own use or the use of another money or a thing of value greater than $1,000 from
the United States Department of Health and Human Services, a department of the United States —
namely an approximately $81,564.85 payment from the Provider Relief Fund that WARREN
PAUL FOX caused to be deposited into the CHHC Account on or about May 12, 2020 — to which
he knew he was not entitled and with the intent to deprive HHS of the use or benefit of that money,

in violation of Title 8, United States Code, Sections 641 and 2.
Case 1:21-cr-00367-RDB Document 1 Filed 09/16/21 Page 5 of 6

2021R00323/MPP/KC

FORFEITURE ALLEGATION
(18 U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853(p), 28 U.S.C. § 2461(c))

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendant that the United States will seek forfeiture as part of any sentence in accordance with 18
ULS.C. § 981(a)(1)(C), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), in the event of the defendant’s

conviction on the offense charged in Count One of this Indictment.

2, Upon conviction of the offense set forth in Count One of this Indictment, the
defendant, WARREN PAUL FOX, shall forfeit to the United States, pursuant to 18 U.S.C.
§ 981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which constitutes or is

derived from proceeds traceable to the offense.

3. The property to be forfeited includes, but is net limited to, a money judgment in the
amount of $81,564.85.

Substitute Assets

4, If any of the property described above, as a result of any act or omission of the
defendant:
a. cannot be located upon the exercise of due diligence;
b, has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property that cannot be subdivided without
difficulty;

the United States shall be entitled to forfeiture of substitute property pursuant to 21 U.S.C. §
5
Case 1:21-cr-00367-RDB Document1 Filed 09/16/21 Page 6 of 6

2021R00323/MPP/KC

853(p), as incorporated by 28 U.S.C. § 2461(c).

Nuthen. Vt Aamyana- [ime

JONATHAN F. LENZNER
Acting United States Attorney
36 South Charles St.
Baltimore, MD 21201

(410) 209-4800

JOSEPH §. BEEMSTERBOER
Acting Chief

Criminal Division, Fraud Section
United States Department of Justice

Y——

D. KEITH CLOUSER

Trial Attorney

Criminal Division, Fraud Section

U.S. Department of Justice

1400 New York Avenue, N.W., Eighth Floor
Washington, D.C. 20005

(202) 256-0867

 

A TRUE BILL: - ~—- re
SIGNATURE REDACTED
Virefoe al |
Date ~ Grand Jury Foreperson = ~~~
